IN THE SUPRENIE COURT OF THE STATE OF DELAWARE
DARNELL HYNSON,

Plaintiff Below,
Appellant,

No. 117, 2014

OOOGO'JOO'DW'D

§ Court Below— Superior Court
V. § of the State of Delaware,

§ in and for New Castle County
BURNBRAE MAINTENANCE § CA. No. NllC—11-142 EMD
ASSOCIATION,

Defendant Below,
Appellee.

DOGWOOOOO?

Submitted: January 21, 2015
Decided: January 21, 2015

Before HOLLAND, VALIHURA and VAUGHN, Justices.
O R D E R

This 215t day of January, 2015, the Court having considered this matter
after oral argument and on the briefs ﬁled by the parties has determined that the
ﬁnal judgment of the Superior Court should be afﬁrmed on the basis of and for
the reasons assigned by the Superior Court in its opinion dated December 24,
20 1 3 .

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of
the Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

Justice :6 a